Citation Nr: 1516562	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  12-32 561	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a bilateral leg disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for chronic sinusitis and headaches.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a skin disorder of the feet.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Air Force from April 1969 to September 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied the Veteran's service connection claims.

In March 2013, a Board videoconference hearing was held before the undersigned.  A transcript from that hearing is included in the claims file.  

In addition to the paper claims files, there is an electronic file associated with the Veteran's claims.  The Board has reviewed both the paper files and the electronic file.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, chronic sinusitis and headaches, a right knee disorder, a left knee disorder and a skin disorder of the feet are addressed in the REMAND portion of the decision below and those issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran withdrew his appeal as to the issue of entitlement to service connection for a lung disorder in March 2013.

2.  The Veteran withdrew his appeal as to the issue of entitlement to service connection for a bilateral leg disorder in March 2013.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to service connection for a lung disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to service connection for a bilateral leg disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In November 2012, the Veteran filed a substantive appeal (VA Form 9) with respect to his claims of entitlement to service connection for a lung disorder and a bilateral leg disorder.  The transcript from the March 2013 Board videoconference hearing reflects that the Veteran was withdrawing his appeal on these two service connection issues.  In addition, he submitted a written statement to that effect.  Therefore, the appeal for the claims for service connection for a lung disorder and a bilateral leg disorder have been withdrawn.  See 38 C.F.R. § 20.204.

As the Veteran has withdrawn his appeal as to the issues of service connection for a lung disorder and a bilateral leg disorder, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the Veteran's claims of entitlement to service connection for a lung disorder and a bilateral leg disorder.  

Therefore, said two issues are dismissed, without prejudice.


ORDER

The appeal as to the issue of entitlement to service connection for a lung disorder is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral leg disorder is dismissed.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AOJ for action as described below.

The appellant has not been afforded any VA examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file contains the reports of in-service Air Force audiometric testing that indicate that the appellant demonstrated a threshold shift of 10 decibels at 500 Hertz in the right ear between October 1970 and August 1972, and that he demonstrated a threshold shift of 10 decibels at 4000 Hertz in the left ear between October 1970 and August 1972.  The appellant was noted to work on the flight line in audiometric testing conducted in June 1969, and October 1970.  The appellant has complained of hearing loss and tinnitus that has existed since service; there are also written statements from family members to that effect.  He did undergo VA audiometric testing in December 2003, and February 2008, but no Maryland CNC testing was accomplished during that testing.  In addition, the evidence of record contains an October 2009 physician statement that the appellant's tinnitus could be related to his in-service exposure to loud noise.  However, no medical opinion as to the existence, etiology or onset date of the claimed bilateral hearing loss and tinnitus is of record. 

Review of the appellant's service medical records reveals that he was treated for an upper respiratory infection in May 1969, and that he complained of headaches on several occasions, including October 1969, March 1970, April 1970, July 1970, November 1970, November 1971, and January 1972.  His VA treatment records include a problem list diagnosis of allergic rhinitis and he has been treated for sinusitis.  The appellant contends that his in-service headaches were related to these conditions.  A February 2009 medical opinion indicates a possible link to active service.  However, no medical opinion as to the existence, etiology or onset date of the claimed sinusitis with headaches is of record. 

Review of the appellant's service medical records reveals that he was initially treated for right knee trauma in July 1969.  In August 1969, there is a notation of clicking in the right knee and that he may have suffered a meniscus tear.  In November 1969, the appellant complained of a recurring problem with both knees.  He again reported clicking in the right knee in December 1969.  In February 1970, he complained of pain in both knees.  There is lay evidence of record to indicate that the appellant displayed symptoms possibly related to the claimed knee conditions in service which have continued to the present.  The appellant has presented written statements and testimony to that effect, as well as letters from family members indicating the same.  An October 2009 medical opinion indicates a possible link to active service.  However, no medical opinion as to the existence, etiology or onset date of the claimed bilateral knee disorders is of record. 

Review of the appellant's service medical records reveals that he sought treatment for a bilateral foot problem in June 1969.  He was given Desenex cream which is an antifungal used to treat athlete's foot.  In April 1971, he sought treatment for a right foot infection.  In addition, there is lay evidence of record to indicate that the Veteran displayed symptoms related to skin problems on his feet that have continued to the present.  He has presented testimony and written statements from himself and family members to that effect.  Post-service, VA records reflect treatment for fungal infections of the toenails and a February 2009 medical opinion indicates a possible link to active service.  However, no medical opinion as to the existence, etiology or onset date of the claimed skin disorder of the feet is of record. 

In this case, there is lay evidence of record to indicate that the appellant displayed symptoms related to the claimed conditions while he was in service, which have continued to the present.  The appellant has presented written statements and testimony to that effect.  In light of the existence of credible evidence of continuity of symptoms capable of lay observation, and that the appellant may have had manifestations of the claimed conditions in service or within one year of service, the Board finds that the duty to assist in this case requires that appropriate medical examinations should be obtained on remand.

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.  See 38 C.F.R. § 3.156.

2.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his claimed conditions since September 1972.  After securing the necessary release(s), obtain all outstanding records.  In particular, VA treatment records dated from January 2012 onward must be obtained.

3.  To the extent there is an attempt to obtain these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After the above development is completed, arrange for the appellant to undergo VA audiometric testing by an audiologist to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus. 

The entire claims file (i.e. the paper claims file and any medical records contained in the electronic file) must be reviewed.  If the examiner does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be printed and associated with the paper claims file so they can be available to the examiner.

The examiner must opine as to whether any currently diagnosed hearing loss or tinnitus is at least as likely as not caused by established in-service noise exposure.  In so opining, the examiner must address the impact (if any) of the change from the ASA to the ISO standard of evaluation, as it relates to a showing of threshold shifts over service (February 1969 (ASA), June 1969 (ASA), October 1970 (ISO) and August1972 (ISO).  The examiner must also comment on any post-service occupational or recreational noise exposure as it relates to any current hearing loss or tinnitus. 

5.  After the above development is completed, arrange for the appellant to be examined by an otolaryngologist or ear, nose and throat (ENT) specialist to determine the nature and etiology of his claimed sinusitis with headaches.  The entire claims file (i.e. the paper claims file and any medical records contained in the electronic file) must be reviewed.  If the examining physician does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be printed and associated with the paper claims file so they can be available to the examiner.

The physician is to address the history of the nature and extent of the appellant's sinusitis with headaches, including pathophysiology and onset dates.  The physician is to determine whether any sinus pathology is currently shown, and if so, whether it is at least as likely as not that the diagnosed sinus pathology is related to any incident of the appellant's active service, to include the in-service complaints of headaches.  

6.  After completing the above development, arrange for the appellant to be examined by an orthopedist or orthopedic surgeon in order to determine the nature, onset date and etiology of the appellant's claimed right and left knee disorders.

The entire claims file (i.e. the paper claims file and any medical records contained in the electronic file) must be reviewed.  If the examining physician does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be printed and associated with the paper claims file so they can be available to the examiner.

The physician is to address the history of the nature and extent of the appellant's right and left knee pathology, including pathophysiology and onset dates.  The examiner must state whether the appellant has ever undergone any knee surgery or procedure.  The examining physician must determine whether any right or left knee pathology is currently shown, and if so, whether it is at least as likely as not that the diagnosed right and/or left knee pathology is related to any incident of the appellant's active service, to include in-service findings of a clicking knee.

The physician must consider all imaging reports and other pertinent clinical findings in the appellant's medical records, and comment on the clinical significance of, and treatment for, any atypical findings.  

7.  After completing the above development, arrange for the appellant to be examined by a dermatologist in order to determine the nature, onset date and etiology of the appellant's claimed skin disorder of the feet.

The entire claims file (i.e. the paper claims file and any medical records contained in the electronic file) must be reviewed.  If the examining physician does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be printed and associated with the paper claims file so they can be available to the examiner.

The dermatologist is to address the history of the nature and extent of the appellant's right and left foot skin pathology, including pathophysiology and onset dates.  The physician is to determine whether any right or left foot skin pathology is currently shown or being treated, and if so, whether it is at least as likely as not that the diagnosed right and/or left foot skin pathology is related to any incident of the appellant's active service.  The dermatologist must render an opinion as to whether it is at least as likely as not that the appellant's current skin disorder of the feet is the same as the condition for which the appellant was given Desenex cream in June 1969, or was treated for in April 1971.  

8.  A complete rationale for all requested opinions must be provided by each examiner.  If any examining physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

9.  Upon receipt of the VA medical reports, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report(s) to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

10.  Thereafter, review the record, including any newly acquired evidence, and re-adjudicate the claims on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories of service connection.

11.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC) which contains notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


